Exhibit 10.5



INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan
Restricted Stock Unit Award Agreement for Non-U.S. Participants
This Restricted Stock Unit Award Agreement for Non-U.S. Participants (the
“Restricted Stock Unit Agreement”), including any special terms and conditions
for the Participant’s country set forth in the appendix attached hereto (the
“Appendix”) ( the Restricted Stock Unit Agreement and Appendix, together, the
“Agreement”) is made by and between INC Research Holdings, Inc., a Delaware
corporation (the “Company”), and [Name of Employee] (the “Participant”),
effective as of INSERT EFFECTIVE DATE OF GRANT (the “Date of Grant”).
RECITALS
WHEREAS, the Company has adopted the INC Research Holdings, Inc. 2014 Equity
Incentive Plan (as the same may be amended and/or amended and restated from time
to time, the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement, and capitalized terms not otherwise defined in this
Agreement will have the meanings ascribed to those terms in the Plan; and
WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant of Restricted Stock Units payable in shares of Common Stock (the
“Shares”), subject to the terms and conditions set forth in the Plan and this
Agreement (including the Appendix).
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:
1.
Grant of Restricted Stock Units. The Company has granted to the Participant,
effective as of the Date of Grant, XXXX Restricted Stock Units, on the terms and
conditions set forth in the Plan and this Agreement, subject to adjustment as
set forth in the Plan (the “RSUs”).

2.
Vesting of RSUs. Subject to the terms and conditions set forth in the Plan and
this Agreement, the RSUs will vest as follows:

(a)
General. Except as otherwise provided in Sections 2(b) and 4, the RSUs will vest
in equal annual installments of 33 and 1/3% of the Shares over a three-year
period on each anniversary of the Date of Grant, subject to the Participant’s
continued Service through each applicable vesting date.

(b)
Change in Control. The RSUs will become fully vested immediately upon the
Participant’s termination of Service in the event that the Participant’s Service
is terminated by the Company without Cause (as defined in the Plan) or if
Participant resigns for Good Reason at the time of, or within 12 months
following, the consummation of a Change in Control occurring after the Date of
Grant.


1 | 6-Aug-2015 (Executive)

--------------------------------------------------------------------------------



As used in this Agreement, “Good Reason” shall mean the occurrence, without
Participant’s express written consent, of any of the following events: (i) a
material reduction in Participant’s base salary or Target Bonus percentage under
the INC Research, LLC Management Incentive Plan, if applicable; (ii) a material
adverse change to Participant’s authority, job duties or responsibilities as
compared to Participant’s authority, job duties or responsibilities immediately
prior to the Change in Control; (iii) a requirement that Participant relocate to
a principal place of employment more than fifty (50) miles from the Company’s
offices at 3201 Beechleaf Court, in Raleigh, North Carolina or Participant’s
assigned principal office location with any Subsidiary as of immediately prior
to the occurrence of the Change in Control; or (iv) if Participant has an
effective employment agreement, service agreement, or other similar agreement
with the Company or any Subsidiary, a material breach of such agreement,
provided, that, any event described in clauses (i), (ii), (iii) and (iv) above
shall constitute Good Reason only if the Participant provides the Company with
written notice of the basis for the Participant’s Good Reason within forty-five
(45) days of the initial actions or inactions of the Company or any Subsidiary
giving rise to such Good Reason and the Company or applicable Subsidiary has not
cured the identified actions or inactions within thirty (30) days of such notice
and provided further that Participant terminates his or her Service within
thirty (30) days following the Company or applicable Subsidiary’s failure to
cure within the thirty (30) day cure period.”
3.
Settlement of RSUs Upon Vesting.

(a)
Settlement in Stock. RSUs vested as described in Section 2 above will be settled
by delivering to the Participant a number of Shares equal to the number of
vested RSUs on the date on which the RSUs vest, subject to the terms of this
Agreement and payment of any Tax-Related Items. The stock price used for vesting
of RSU’s will be the closing price on INC Research shares on the date of
vesting. If the vesting is a non-trading day, the vesting will be deemed to
occur on the first trading day preceding the vesting date.

(b)
Book­Entry Registration of the Shares; Delivery of Shares. As soon as practical
after the Payment Date, the Company will, at its election, either: (i) issue a
certificate representing the Shares payable pursuant to this Agreement; or (ii)
not issue any certificate representing the Shares payable pursuant to this
Agreement and instead document the Participant’s interest in the Shares by
registering such Shares with the Company’s transfer agent (or another custodian
selected by the Company) in book­entry form in the Participant’s name. In any
case, the Company may provide a reasonable delay in the issuance or delivery of
the Shares to address Tax­Related Items, withholding, and other administrative
matters. Neither the Company nor the Committee will be liable to the Participant
or any other Person for damages relating to any delays in issuing the Shares or
any mistakes or errors in the issuance of the Shares.


2 | 6-Aug-2015 (Executive)

--------------------------------------------------------------------------------





(c)
Shareholder Rights. The Participant will not have any rights of a stockholder
with respect to the Shares subject to the RSUs, including voting and dividend
rights, unless and until the Shares are delivered as described in Section 3(b)
above.

(d)
Responsibility for Taxes. The Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary employing or
retaining the Participant (the “Employer”), the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. The Participant
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant or vesting of the RSUs, the subsequent sale of Shares acquired pursuant to
such vesting and the receipt of any dividends and/or dividend equivalents; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the RSUs to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Participant is subject to Tax-Related Items in more than one
jurisdiction, the Participant acknowledges that the Company and/or the Employer
(or former Employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

(e)
Withholding Requirements. Prior to any relevant taxable or tax withholding
event, as applicable, the Participant agrees to make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, the Participant authorizes the Company and/or the
Employer, or their respective agents, at the Company’s and/or the Employer’s
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (1) withholding from the Participant’s
wages or other cash compensation paid to the Participant by the Company and/or
the Employer; (2) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization); or (3) withholding in Shares to be issued upon settlement
of the RSUs; provided, however that if the Participant is a Section 16 officer
of the Company under the Exchange Act and as approved by the Board of Directors,
then the Committee (as constituted in accordance with Rule 16b-3 under the
Exchange Act) shall establish the method of withholding from alternatives
(1)-(3) herein and, if the Committee does not exercise its discretion prior to
the Tax-Related Items withholding event, then the Participant shall be entitled
to elect the method of withholding from the alternatives above.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-

3 | 6-Aug-2015 (Executive)

--------------------------------------------------------------------------------



Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares is held back solely
for the purpose of paying the Tax-Related Items.
Finally, the Participant agrees to pay to the Company or the Employer, including
through withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or the Employer, any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of the Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if the Participant
fails to comply with the Participant’s obligations in connection with the
Tax-Related Items.


4.
Forfeiture. Notwithstanding the Change in Control vesting as stated in Section
2(b) above, any unvested RSUs will be forfeited immediately, automatically and
without consideration upon a termination of the Participant’s Service
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any). Without limiting the generality of the foregoing, the RSUs and the
Shares (and any resulting proceeds) will continue to be subject to Section 13 of
the Plan.

5.
Adjustment to RSUs. In the event of any change with respect to the outstanding
Shares contemplated by Section 4.5 of the Plan, the RSUs may be adjusted in
accordance with Section 4.5 of the Plan.

6.
Nature of Grant. In accepting the RSUs, the Participant acknowledges,
understands and agrees that:

(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)
the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

(c)
all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;

(d)
the RSUs and the Participant’s participation in the Plan shall not be
interpreted as forming an employment or services contract with the Company or
any Subsidiary;

(e)
the Participant is voluntarily participating in the Plan;


4 | 6-Aug-2015 (Executive)

--------------------------------------------------------------------------------



(f)
the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

(g)
the RSUs and the Shares subject to the RSUs, and the income and value of same,
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, holiday pay, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

(i)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSUs resulting from the termination of the Participant’s Service (for any
reason whatsoever whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and in consideration
of the grant of the RSUs to which the Participant is otherwise not entitled, the
Participant irrevocably agrees never to institute any claim against the Company
or any of its Subsidiaries, waives his or her ability, if any, to bring any such
claim, and releases the Company and its Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;

(j)
neither the Company nor any Subsidiary shall be liable for any foreign exchange
rate fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the RSUs or of any amounts due to the
Participant pursuant to the settlement of the RSUs or the subsequent sale of any
Shares acquired upon settlement.

7.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.

8.
Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other RSU
grant materials by and among, as applicable, the Employer, the Company and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.



    

5 | 6-Aug-2015 (Executive)

--------------------------------------------------------------------------------



The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to Fidelity Stock Plan
Services, LLC or any other broker selected by the Company, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The Participant understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that the Participant
may request a list with the names and addresses of any potential recipients of
the Data by contacting the Participant’s local human resources representative.
The Participant authorizes the Company, Fidelity Stock Plan Services, LLC or any
other broker selected by the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local human
resources representative. Further, the Participant understands that the
Participant is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke the
Participant’s consent, the Participant’s Service and career with the Employer
will not be adversely affected; the only consequence of refusing or withdrawing
the Participant’s consent is that the Company would not be able to grant RSUs or
other equity awards to the Participant or administer or maintain such awards.
Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.
9.
Language. If the Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


6 | 6-Aug-2015 (Executive)

--------------------------------------------------------------------------------



10.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

11.
Imposition of Other Requirements. The Company reserves the right to impose any
other requirements on the Participant’s participation in the Plan, on the RSUs
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

12.
Appendix. Notwithstanding any provisions in this Agreement, the RSUs shall be
subject to any special terms and conditions set forth in the Appendix for the
Participant’s country. The Appendix constitutes part of this Restricted Stock
Unit Agreement.

13.
Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell Shares or rights to Shares (e.g., RSUs) under the
Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the Participant’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. The Participant is responsible for ensuring compliance
with any applicable restrictions and is advised to consult his or her personal
legal advisor on this matter.

14.
Miscellaneous Provisions

(a)
Securities or Exchange Control Laws Requirements. No Shares will be issued or
transferred pursuant to this Agreement unless and until all then applicable
requirements imposed by federal and state securities and other securities or
exchange control laws, rules and regulations and by any regulatory agencies
having jurisdiction, and by any exchanges upon which the Shares may be listed,
have been fully met. As a condition precedent to the issuance of Shares pursuant
to this Agreement, the Company may require the Participant to take any
reasonable action to meet those requirements. The Committee may impose such
conditions on any Shares issuable pursuant to this Agreement as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which shares of
the same class are then listed and under any blue sky or other securities laws
applicable to those Shares.

(b)
Non­Transferability. The RSUs and the rights and privileges conferred thereby
shall be non-transferrable except as provided by Section 15.3 of the Plan. Any
Shares


7 | 6-Aug-2015 (Executive)

--------------------------------------------------------------------------------



delivered hereunder will be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such shares are listed, any applicable federal,
state or local laws and any agreement with, or policy of, the Company or the
Committee to which the Participant is a party or subject, and the Committee may
cause orders or designations to be placed upon any certificate(s) or other
document(s) delivered to the Participant, or on the books and records of the
Company’s transfer agent, to make appropriate reference to such restrictions.
(c)
No Right to Continued Service. Nothing in this Agreement or the Plan confers
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary employing or retaining the Participant) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without Cause.

(d)
Notification. Any notification required by the terms of this Agreement will be
given by the Participant (i) in a writing addressed to the Company at its
principal executive office and will be deemed effective upon actual receipt when
delivered by personal delivery or by registered or certified mail, with postage
and fees prepaid, or (ii) by electronic transmission to the Company’s e-mail
address of the Company’s General Counsel and will be deemed effective upon
actual receipt. Any notification required by the terms of this Agreement will be
given by the Company (x) in a writing addressed to the address that the
Participant most recently provided to the Company and will be deemed effective
upon personal delivery or within three (3) days of deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid, or (y) by facsimile or electronic transmission to the Participant’s
primary work fax number or e-mail address (as applicable) and will be deemed
effective upon confirmation of receipt by the sender of such transmission.

(e)
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter of this Agreement.

(f)
Waiver. No waiver of any breach or condition of this Agreement by the
Participant or any other Participant will be deemed to be a waiver of any other
or subsequent breach or condition whether of like or different nature.

(g)
Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this


8 | 6-Aug-2015 (Executive)

--------------------------------------------------------------------------------



Agreement and have agreed in writing to be joined herein and be bound by the
terms hereof.
(h)
Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

(i)
Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.

(j)
Choice of Law; Jurisdiction. This Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws of the State of Delaware, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction. The Participant
and each party to this Agreement agrees that it will bring all claims, causes of
action and proceedings (whether in contract, in tort, at law or otherwise) that
may be based upon, arise out of or be related to the Plan and this Agreement
exclusively in the Delaware Court of Chancery or, in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
claim, cause of action or proceeding, exclusively in the United States District
Court for the District of Delaware (the “Chosen Court”), and hereby (i)
irrevocably submits to the exclusive jurisdiction of the Chosen Court, (ii)
waives any objection to laying venue in any such proceeding in the Chosen Court,
(iii) waives any objection that the Chosen Court is an inconvenient forum or
does not have jurisdiction over any party and (iv) agrees that service of
process upon such party in any such claim or cause of action will be effective
if notice is given in accordance with this Agreement.

(k)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.

(l)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the RSUs subject to all
of the terms and conditions of the Plan and this Agreement. In the event of a
conflict between any term or provision contained in this Agreement and a term or
provision of the Plan, the applicable term and provision of the Plan will govern
and prevail.

[Signature page follows.]



9 | 6-Aug-2015 (Executive)

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Participant have executed this Stock
RSUs Award Agreement as of the date first written above.
PARTICIPANT
 
INC RESEARCH HOLDINGS, INC.
 
 
 
 
 
 
By:
/s/ Duncan Jamie Macdonald
 
 
Name:
Duncan Jamie Macdonald
 
 
Title:
Chief Executive Officer
 
 
 
 
[Electronic Signature]
 
 
 
____________________
 
 
 
Participant Signature
 
 
 
Name: [Participant Name]
 
 
 
Acceptance Date: [Acceptance Date]


 
 
 







--------------------------------------------------------------------------------



Appendix A-1

APPENDIX A
INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan
Restricted Stock Unit Award Agreement


Country-Specific Terms and Conditions


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the INC Research Holdings, Inc. 2014 Equity Incentive
Plan (the “Plan”) and the Restricted Stock Unit Award Agreement for Non-U.S.
Participants (the “Restricted Stock Unit Agreement”). This Appendix constitutes
part of the Restricted Stock Unit.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the
restricted stock units (“RSUs”) to the Participant if Participant is employed by
an employing entity in a country listed below. If the Participant moves to
another country after receiving the grant of the RSUs, the Company will, in its
discretion, determine the extent to which the terms and conditions herein will
be applicable to the Participant.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of July 2015. Such laws are often complex and change frequently. As
a result, the Company strongly recommends that the Participant not rely on the
information in this Appendix as the only source of information relating to the
consequences of the Participant’s participation in the Plan because the
information may be out of date at the time that the RSUs vests or Participant
sells shares under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to the Participant’s situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you.

2 | 6-Aug-2015 (Executive)

--------------------------------------------------------------------------------



Appendix A-2

SINGAPORE
Notifications
Securities Law Notification. The grant of the Restricted Stock Unit is being
made pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Participant should note that the grant of the Restricted Stock
Unit is subject to section 257 of the SFA and the Participant will not be able
to make (i) any subsequent sale of the Shares in Singapore or (ii) any offer of
such subsequent sale of the Shares in Singapore, unless such sale or offer is
made pursuant to the exemptions under Part XIII Division 1 Subdivision (4)
(other than section 280) of the SFA. The Company’s shares are traded on the
NASDAQ Global Select Market, which is located outside of Singapore, under the
ticker symbol “INCR” and the Shares acquired under the Plan may be sold through
this exchange.
Director Notification Requirement. If the Participant is a director, associate
director or shadow director1 of a Singapore Subsidiary, the Participant is
subject to certain notification requirements under the Singapore Companies Act,
regardless of whether the Participant is a Singapore resident or employed in
Singapore. Among these requirements is the obligation to notify the Singapore
Subsidiary in writing when the Participant receives or disposes of an interest
(e.g., Options, Shares) in the Company or a Subsidiary. These notifications must
be made within two (2) business days of acquiring or disposing of any interest
in the Company or any Subsidiary or within two (2) business days of becoming a
director, associate director or shadow director if such an interest exists at
that time.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Section 3 of the
Restricted Stock Unit Agreement:
If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the tax year in which the event giving rise to the liability
occurs or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax will constitute a loan owed by the Participant to the
Company or the Employer, effective on the Due Date. The Participant agrees that
the loan will bear interest at the then-current Official Rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in the Plan or in Section 3 of the Restricted Stock Unit
Agreement.
_______________________
1 A shadow director is an individual who is not on the board of directors of the
Singapore Subsidiary but who has sufficient control such that the board of
directors of the Singapore Subsidiary acts in accordance with the directions or
instructions of the individual.

6-Aug-2015 (Executive)

--------------------------------------------------------------------------------



Appendix A-3

Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), he or she will not be eligible for such a loan to cover the income tax due
as described above. In the event that the Participant is such a director or
executive officer and the income tax is not collected from or paid by the
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable. The Participant is responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime. The Participant is responsible for
reimbursing the Company or the Employer (as applicable) for the value of any
employee national insurance contributions due on this additional benefit and
acknowledges that the Company or the Employer may recover such amount from him
or her by any of the means referred to in Plan or in Section 3 of the Restricted
Stock Unit Agreement.
Joint Election. As a condition of the Participant’s participation in the Plan,
the Participant agrees to accept any liability for secondary Class 1 national
insurance contributions which may be payable by the Company and/or the Employer
in connection with the Restricted Stock Unit and any event giving rise to
Tax-Related Items (the “Employer’s NICs”). Without limitation to the foregoing,
the Participant agrees to enter into a joint election with the Company (the
“Joint Election”), the form of such Joint Election being formally approved by
HMRC, and to execute any other consents or elections required to accomplish the
transfer of the Employer’s NICs to the Participant. The Participant further
agrees to execute such other joint elections as may be required between the
Participant and any successor to the Company and/or the Employer. The
Participant further agrees that the Company and/or the Employer may collect the
Employer’s NICs from him or her by any of the means set forth in Plan or in
Section 3 of the Restricted Stock Unit Agreement.
If the Participant does not enter into a Joint Election, or if approval of the
Joint Election has been withdrawn by HMRC, the Company, in its sole discretion
and without any liability to the Company or the Employer, may choose not to
issue or deliver any Shares to the Participant upon vesting of the Restricted
Stock Unit.





2 | 6-Aug-2015 (Executive)